DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in response to the amendments filed 03/16/2021 and the IDS filed 03/16/2021.

Claims 1, 8-25, 28 are pending and being examined.  Claims 2-7 and 26-27 are canceled.  Claims 1, 10-17, 19-22, 23-25 are amended and claim 28 is newly added with no new subject matter being introduced.

Claims 1, 8-25, 28 are allowed.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Clifford Mass on 06/04/2021.
The application has been amended as follows: 
Claim 20 (Currently Amended) A composition of absorbed carbon dioxide comprising:
at least 10wt% of the composition;
	B. at least one absorbent compound for carbon dioxide comprising a substituted heteroaromatic compound according to formula Ia
		
    PNG
    media_image1.png
    138
    217
    media_image1.png
    Greyscale

wherein
R1 is methylene,
R4 is an optional carbon substituent selected from the group consisting of C1 to C4 alkyl, hydroxy, hydroxy-C1 to C4 alkyl, C1 to C4 alkoxy, C1 to C4 alkoxy-(C1 to C4 alkyl); and n is 0, 1 or 2; and
C. absorbed carbon dioxide, wherein the absorbed carbon dioxide is at a concentration above the equilibrium concentration when the solution is exposed to air at below the boiling point of the solvent.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: the prior art references do not teach or render obvious all the cumulative limitations of independent claim 1 with particular attention to “contacting the gas stream with an absorbent comprising an aqueous composition comprising at least 10 wt% water and a substituted heteroaromatic compound according to formula Ia…wherein R1
The prior art references do not teach or render obvious all the cumulative limitations of independent claim 20 with particular attention to “at least one absorbent compound for carbon dioxide comprising a substituted heteroaromatic compound according to formula !a…wherein R1 is methylene”.
Stites et al. (US 2015/0125372 A1) and Bara et al. (US 2011/0014100 A1) are considered to be the closest prior art.
Stites teaches a process for absorbing carbon dioxide from a gas stream containing carbon dioxide, comprising contacting the gas stream with an absorbent (Stites, claims 8 and 11).  Stites teaches the absorbent comprising an aqueous composition comprising at least 10 wt.% water (Stites, claim 5 and [0139]).  Stites teaches the absorbent comprises an amine such as a neutral N-heterocyclic-alkyl-amine (Stites, [0086]) which can be a substituted heteroaromatic compound wherein the heteroaryl is a pyridine and the monoamine (-NH2) is tethered to the heteroaryl by an alky chain such as ethyl or propyl (Stites, abstract, [0087]-[0090]).  Although Stites teaches formula Ia (Stites, Compounds I-2, I-3, I-5 of [0090]), he does not explicitly teach R1 is methylene.
Bara teaches a process for absorbing carbon dioxide from a gas stream containing carbon dioxide, comprising contacting the gas stream with an absorbent comprising an ionic liquid and an amine compound (Bara, claims 1 and 10).  Bara teaches the absorbent comprises an amine compound such as a neutral N-heterocycle-alkyl-amine (Bara, claim 3).  Bara teaches heterocyclic compounds such as pyridine (Bara, [0037]).  Bara teaches the neutral N-heterocycle-alkyl-amine refers to Y-Rw-NRaRb, where Y is an N-heterocycle, Rw is an alkylene group, the alkylene group 2 absorption-desorption processes.
Stites and Bara, alone or combined, do not teach nor render obvious a process for absorbing carbon dioxide from a gas stream by contacting the gas stream with an absorbent comprising a aqueous composition comprising at least 10wt% water and a substituted heteroaromatic compound according to the claimed formula Ia wherein R1 is methylene.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANITA NASSIRI-MOTLAGH whose telephone number is (571)270-7588.  The examiner can normally be reached on M-F 6:30-3:00.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Johnson can be reached on 571-272-1177.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ANITA NASSIRI-MOTLAGH/Primary Examiner, Art Unit 1734